Citation Nr: 0030848	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to re-
open a claim for service connection for chronic obstructive 
pulmonary disease, bronchitis and emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from October 1940 to 
October 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  Service connection for chronic obstructive pulmonary 
disease, bronchitis and emphysema was denied in by means of 
an April 1997 rating decision.  That decision was not 
appealed.

2.  Evidence received since the April 1997 rating decision is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An April 1997 rating decision which denied service 
connection for chronic obstructive pulmonary disease, 
bronchitis and emphysema is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease, bronchitis and 
emphysema.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic obstructive pulmonary disease, 
bronchitis and emphysema was denied in a November 1996 rating 
decision.  At that time, the RO considered the assertion that 
the disability was due to asbestos exposure.   

The appellant's claim for chronic obstructive pulmonary 
disease, bronchitis and emphysema was denied by the RO by 
means of a rating decision dated in April 1997.  The RO 
determined that the evidence of record did not establish that 
the disorder resulted from inservice asbestos exposure or was 
otherwise due to service.  He was notified of that decision 
in April 1997.  That decision was not appealed and it is 
final.  38 U.S.C.A. § 7105 (West 1991).  The Board notes that 
in February 1998, the appellant requested that his claim be 
re-opened.  If the Board were to consider this document as a 
notice of disagreement, the substantive appeal would be 
untimely.  Specifically, it is noted that a statement of the 
case was issued in December 1998.  A substantive appeal was 
not received until April 1999.  Thus, a timely appeal was not 
filed with the April 1997 rating decision and that decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2000).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The evidence before the RO in 1997 included the appellant's 
service and post-service medical records.  The service 
medical records do not indicate that he had chronic 
obstructive pulmonary disease, bronchitis and emphysema in 
service.  His separation examination report, dated in October 
1945, indicates that the lungs were normal and that chest x-
ray was negative.  Post-service medical records before the RO 
in 1997 included current treatment records which indicate 
that he was diagnosed with chronic obstructive pulmonary 
disease, bronchitis and emphysema.  Also of record was a 
letter from the appellant's physician which stated that the 
appellant suffered from ill health secondary to asbestos 
exposure, and that his malaria may have exacerbated the 
severity of his illnesses, which included COPD.

Evidence received subsequent to the 1997 RO decision is not 
new and material.  The evidence includes that the veteran's 
assertions of a relationship to service.  Such lay assertions 
are not competent and do not serve to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The records 
include copies of medical text which appears to define 
certain terms and X-ray examination reports disclosing 
changes many years post service.  The documents do not 
establish that the veteran has an asbestos related disease 
and do not relate any post service diagnosis to service.  
Since the veteran had previously established that he had 
chronic obstructive pulmonary disease, bronchitis and 
emphysema additional evidence that confirms a known fact is 
cumulative.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The new evidence includes a VA examination report, dated in 
June 1998, which addressed the question of whether COPD was 
caused by asbestos exposure in the negative.  However, the 
issue before the Board is whether there is new and material 
evidence.  The Court has defined material evidence as 
evidence that is probative or tends to prove, or actually 
proves an issue .  Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The VA report neither proves a relationship to 
asbestos exposure or any other relationship to the veteran's 
period of service.  Therfore, in this case, the evidence is 
not material in proving an issue.  To the extent that the 
examiner confirms the existence of a chronic obstructive 
pulmonary disease, that fact had been previously established 
and is cumulative.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).

Lastly, it appears that at times, the issue of smoking may 
have been raised or addressed in passing.  In this regard, 
there remains no competent evidence that links chronic 
obstructive pulmonary disease, bronchitis and emphysema to 
service, regardless of the potential underlying cause of the 
diagnoses.  There are no particular regulations or law that 
establish new theory of entitlement.  Therefore, it is not a 
new claim.  Vaughn v. Gober, 14 Vet. App. 92 (2000).  
Similarly, because there remains no competent evidence 
linking the remote diagnosis to service, there is no new and 
material evidence, regardless of the claimed theory of 
entitlement.




ORDER

The petition to reopen a claim for service connection for 
chronic obstructive pulmonary disease, bronchitis and 
emphysema is denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

